Citation Nr: 0029168	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for a renal cyst 
of the right kidney.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968 and from July 1973 to September 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for a renal cyst 
of the right kidney as noncompensable.  The September 1996 
hearing officer decision continued a noncompensable 
evaluation.  


FINDINGS OF FACT

1.  The old criteria in effect prior to October 8, 1994, and 
the new criteria in effect since October 8, 1994, are equally 
favorable to the veteran.

2.  Renal ultrasounds in May 1995 and March 2000 demonstrated 
no significant abnormality.  

3.  A March 2000 examiner attributed the veteran's urgency of 
urination symptoms to prostatitis, which is not a service-
connected disability.  

4.  The veteran lost his only job since service for reasons 
unrelated to his service-connected renal cyst of the right 
kidney.  

5.  The veteran has over 18 years of experience working as an 
aerospace physiologist.  



CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for a renal cyst of the right kidney.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 
4.115a and 4.115b, Diagnostic Codes 7529 and 7533 (1999) 
(effective since October 8, 1994); 38 C.F.R. § 4.115a and 
4.115b, Diagnostic Codes 7529 and 7533 (1994) (effective 
prior to October 8, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an initial compensable evaluation will be 
decided on the evidence of record because the VA fulfilled 
its duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  The 
RO obtained service medical records.  The RO also obtained 
medical records from the identified health care providers or 
determined that such records, such as a May 1996 cytoscopy 
report, did not exist.  The veteran received a VA 
examination, filed numerous lay statements with the RO, and 
provided sworn testimony at a hearing.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A renal cyst of the right kidney will be rated, on an 
analogous basis, under the criteria of Diagnostic Codes 7529 
and 7533.  When a disability not specifically provided for in 
the rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1999).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's General Counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  In 
this case, the old criteria in effect prior to October 8, 
1994, and the new criteria in effect since October 8, 1994, 
are equally favorable to the veteran because the old and new 
rating criteria for Diagnostic Codes 7529 and 7533 are 
unchanged.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

A compensable evaluation is not warranted under the old or 
new criteria of Diagnostic Codes 7529 and 7533.  Benign 
neoplasms of the genitourinary system are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7529 (1999) (effective 
since October 8, 1994); 38 C.F.R. § 4.115b, Diagnostic Code 
7529 (1994) (effective prior to October 8, 1994).  Cystic 
diseases of the kidneys (polycystic disease, uremic medullary 
cystic disease, medullary sponge kidney, and similar 
conditions) are rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7533 (1999) (effective since 
October 8, 1994); 38 C.F.R. § 4.115b, Diagnostic Code 7533 
(1994) (effective prior to October 8, 1994).  

Renal dysfunction, requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
Renal dysfunction, with persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Renal dysfunction, with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101, warrants a 60 percent evaluation.  
Renal dysfunction, with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent evaluation.  
Renal dysfunction, with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101, warrants a noncompensable evaluation.  
With respect to voiding dysfunction, rate a particular 
condition as urine leakage, frequency, or obstructed voiding, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence.  Voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day warrants a 60 percent evaluation.  Voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day warrants a 40 
percent evaluation.  Voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, warrants a 20 percent evaluation.  
38 C.F.R. § 4.115a (1999) (effective since October 8, 1994); 
38 C.F.R. § 4.115a (1994) (effective prior to October 8, 
1994).  

An initial compensable evaluation is not warranted under the 
criteria for renal dysfunction.  The medical evidence does 
not show renal dysfunction, constant or recurring albumin 
with hyaline and granular casts or red blood cells, transient 
or slight edema, or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  Instead, a January 
1995 VA examiner stated that doctors felt that nothing needed 
to be done about the right kidney cyst, and a May 1995 renal 
ultrasound demonstrated no evidence of hydronephrosis or 
caliectasis.  Although the veteran complained of pain in the 
right small of his back in September 1995, the March 2000 VA 
examiner noted that there was no specific abdominal 
discomfort, and the March 2000 kidney ultrasound biopsy 
revealed no significant abnormality.  

An initial compensable evaluation is also not warranted for 
voiding dysfunction because the medical evidence does not 
show that the veteran is required to wear absorbent material 
that must be changed less than 2 times per day.  In September 
1995, the veteran alleged that his renal cyst caused extreme 
urgency of urination within 5-10 minutes and leakage after 
urination.  In April 1996, the veteran testified that he had 
worked as a salesman, his only job since separation from 
service in 1994.  During long sales meetings, he had been 
embarrassed because he had to run quickly to the restroom, 
and on occasions, had even urinated in his clothing.  The 
March 2000 VA examiner, however, attributed urgency of 
urination symptoms to prostatitis, which is not a service-
connected disability.  In any event, the medical evidence 
does not show that the veteran is required to wear absorbent 
material.  In September 1995, the veteran stated that he does 
not wear diapers.  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
the service-connected disability markedly interferes with 
employment or causes frequent hospitalizations.  The veteran 
testified that he lost his only job since service because a 
coworker wrongly accused him of sexual harassment.  The 
veteran successfully worked for 18 years in service as an 
aerospace physiologist and gained skills that are 
transferable to civilian occupations.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 7529, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

Entitlement to an initial compensable evaluation for a renal 
cyst of the right kidney is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

